DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.

Response to Amendment
Claims 1, 6, 7, 13, and 15 are amended. 
Claims 1-20 are pending. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12, 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 2014/0343859) in view of Vinegar (US 2010/0270015). 
Regarding Claims 1 and 15, Willis teaches a method of characterizing a subterranean formation: obtaining a first (baseline) seismic acquisition of the subterranean formation, wherein the first seismic acquisition is a baseline survey [0010; 0030]; injecting a gas fluid into the subterranean formation, wherein c) obtaining a second (one or more time-dependent) seismic acquisition of the subterranean formation during enhanced oil recovery [0007; 0009-11; 0030-0033], the second (one or more time-dependent) seismic acquisition captured following injection of a gas fluid into the subterranean formation, the gas fluid at least partially filling a portion of a fracture network of the subterranean formation [0007; 0010-11; 0027-30]; and calculating a time-lapse difference between the first (baseline) seismic… and second (one or more time-dependent) seismic acquisitions [0029-0034], and characterizing an injected gas fluid contact portion based on the time-lapse difference between the first seismic acquisition and the second seismic acquisition [0027-34]. Willis also teaches a plurality of second seismic acquisitions [0029-34] (the term multiple is open ended, but time-lapse seismic is by definition analyzing 2 or more sets of data over an extended period of time). Willis implies, but does not explicitly teach the injected gas fluid contact portion providing an indication of an injection conformance along a lateral of the subterranean region (this limitation is interpreted as intended use). Vinegar teaches injecting a gas fluid into the subterranean formation, wherein c) obtaining a second (one or more time-dependent) seismic acquisition of the subterranean formation [0646; 0745; 1244; 1253-5; 1261; 1284; 1405; 1614; 1707; 1765; 1768], the second (one or more time-dependent) seismic acquisition captured following injection of a gas fluid into the subterranean formation, the gas fluid at least partially filling a portion of a fracture network of the subterranean formation [0646; 0745; 1244; 1253-5; 1261; 1284; 1405; 1614; 1707; 1765; 1768], and characterizing an injected gas fluid contact portion based on the time-lapse difference between the first (baseline) seismic acquisition and the second (one or more time-dependent) seismic acquisition, the injected gas fluid contact portion providing an indication of an injection conformance along a lateral of the subterranean region [0555; 0585-6; 0646; 0745; 1244; 1253-5; 1261; 1284; 1405; 1614; 1707; 1765; 1768], and additionally teaches  a plurality of second seismic acquisitions [0646; 1244; 1253-5; 1261]. It would have been obvious to modify the method of Willis to perform a time-lapse seismic survey to determine geophysical properties of subterranean formations, boundaries and perimeters for structural soundness or determine a well pattern. 
Regarding Claim 2, Willis also teaches wherein the gas fluid is an energized fracture fluid during enhanced oil recovery [0007; 0010; 0027]. Vinegar additionally teaches this limitation in [0555; 0585-6; 0646; 0745; 1244; 1253-5; 1261; 1284; 1405; 1614; 1707; 1765; 1768].
Regarding Claim 5, Willis also teaches wherein at least one of the first …or second seismic acquisition is 3D seismic acquisition [0005; 0035]. 
Regarding Claim 6, Willis also teaches: performing an initial completion in the subterranean formation after the first seismic acquisition [0005-07; 0029]. 
Regarding Claim 7, Willis also teaches injecting a second gas fluid into the subterranean formation following the plurality of second seismic acquisitions and obtaining a third seismic acquisition of the subterranean formation [0005-08; 0029].  Vinegar additionally teaches this limitation in [0555; 0585-6; 0646; 0745; 1244; 1253-5; 1261; 1284; 1405; 1614; 1707; 1765; 1768].
Regarding Claim 8, Willis also teaches wherein the fracture network undergoes a period of pressure depletion before the injecting of the second fluid [0006; 0029].
Regarding Claim 9, Willis also teaches during a well-intervention for production optimization, injecting a third gas fluid into the subterranean formation and obtaining a fourth seismic acquisition [0007; 0027-0031]. 
Regarding Claim 10, Willis also teaches wherein the well-intervention includes refracs or enhanced oil recovery [0007; 0027-0031].
Regarding Claims 11 and 18, Willis also teaches wherein the injected gas fluid contact portion includes at least one of a contact area or contact volume, wherein the injected gas fluid contact portion is obtained based on an image of fracture zones within seismic resolution [0027-31].  Vinegar additionally teaches this limitation in [0555; 0585-6; 0646; 0745; 1244; 1253-5; 1261; 1284; 1405; 1614; 1707; 1765; 1768].
Regarding Claims 12 and 19, Willis also teaches determining a stimulated rock volume of the subterranean formation using the time-lapse difference obtained by calculating difference between a processed baseline seismic survey and a processed monitor seismic survey acquired after the injection of the gas fluid to obtain an image of the fractured stimulated rock volume  [Fig. 35;  0004; 0007; 0026-29].  Vinegar additionally teaches this limitation in [0555; 0585-6; 0646; 0745; 1244; 1253-5; 1261; 1284; 1405; 1614; 1707; 1765; 1768].
Regarding Claim 14 and 20, Willis also teaches wherein the time-lapse difference is root mean square amplitude difference [0030-34; 0038]. 

Claims 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 2014/0343859) and Vinegar (US 2010/0270015), as applied to claims 1 and 15 above, and further in view of Ortoleva (US 2002/0013687).
Regarding Claims 3 and 16, Willis does not explicitly teach – but Ortoleva does teach wherein the gas fluid has a gas saturation greater than about three percent in the portion of the fracture network [Fig. 25; 0179-0181]. It would have been obvious to modify the system and method of Willis to use a gas saturation greater than about three percent in the portion of the fracture network in order to provide the advantages of a formation with greater aqueous methane production.
Regarding Claims 4 and 17, Willis does not explicitly teach – but Ortoleva does teach wherein the gas fluid includes gas selected from the group comprising: carbon dioxide, nitrogen, natural gas, and any combination thereof [Fig. 25; 0179-0181]. It would have been obvious to modify the system and method of Willis to use a gas saturation greater than about three percent in the portion of the fracture network in order to provide the advantages of a formation with greater aqueous methane production.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 2014/0343859) and Vinegar (US 2010/0270015), as applied to claim 1 above, and further in view of Van Den Beukel  (US 2005/0149267). 
Regarding Claim 13, Willis does not explicitly teach – but Van Den Beukel does teach wherein the plurality of second seismic acquisitions are obtained approximately within 6 months, 9 months, 12 months, or 15 months [0005; 0043; 0050]. It would have been obvious to modify the system and method of Willis to use datasets obtained approximately within 6-15 months in order to provide the advantages of a formation with greater aqueous methane production.

Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s amendments to independent claims 1 and 15, it appears as if the only change is that the scope now includes more than 1 second seismic acquisition. The only difference between the first acquisition and the second acquisitions are that the second are performed after a well-injection. In most time-lapse seismic acquisitions, a series of acquisitions are necessary to examine the formation before and after injection. As such, merely repeating an acquisition again for another time after the injection is obvious, if not inherent, in any time-lapse seismic series acquisition. Furthermore, this scope was already addressed in that Claim 13 performs multiple second acquisitions at designated times afterwards, and that third (Claim 7) and fourth (Claim 9) acquisitions are performed. 
Examiner notes two issues that applicant must correct in the next response. Dependent Claim 6 was listed as “Currently Amended” but no deletions or additions are present. As such the claim was treated as “Previously Presented”. Dependent Claim 10 includes a limitation that the method is performed either during refracs or enhanced oil recovery. However, independent Claim 1 has already been amended to include “enhanced oil recovery” – thus making Claim 10 not only redundant, but a broad limitation found after a narrow limitation. Correction is required. 
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645